Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148126                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  J & N KOETS, INC., d/b/a                                                                               David F. Viviano,
  ADVANCE RESTORATIONS, INC.,                                                                                        Justices
            Plaintiff/Counter-Defendant,
  v                                                                SC: 148126
                                                                   COA: 311909
                                                                   Kent CC: 12-001656-CK
  THOMAS REDMOND,
           Defendant/Counter-Plaintiff,
  and
  KATHY FORD,
           Defendant/Counter-Plaintiff/
           Third-Party-Plaintiff-Appellant,
  v
  AUTO-OWNERS INSURANCE COMPANY,
          Third-Party-Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           p0324
                                                                              Clerk